Case 1:20-cv-10564-PBS Document 41-1 Filed 02/11/21 Page 1 of 65




                                  SynKloud v. Nuance, Case No. 1:20-cv-10564


                                  Defendant Nuance Communication’s PPT


                                  Markman Hearing: 2/12/2021
                                  Honorable Judge Patti B. Saris
                                  Rachael Lamkin, Lamkin IP Defense
                                  Briana Cummings, Branch Legal LLC




                                                         SynKloud v. Nuance, No. 1:20-cv-10564   1
Case 1:20-cv-10564-PBS Document 41-1 Filed 02/11/21 Page 2 of 65




                    SynKloud v. Nuance, No. 1:20-cv-10564          2
Case 1:20-cv-10564-PBS Document 41-1 Filed 02/11/21 Page 3 of 65




                    SynKloud v. Nuance, No. 1:20-cv-10564          3
           Case 1:20-cv-10564-PBS Document 41-1 Filed 02/11/21 Page 4 of 65




VMF & EE                   VMF & EE
                                                                         VMF & EE




                                                                       Which files get moved?



                               SynKloud v. Nuance, No. 1:20-cv-10564                            4
        Case 1:20-cv-10564-PBS Document 41-1 Filed 02/11/21 Page 5 of 65




Enrollment
  Means
 Training




                                                          Dkt. No. 30-1, at 6, 21, 34.
                                 Case 1:20-cv-10564-PBS Document 41-1 Filed 02/11/21 Page 6 of 65




                                        Enrollment Means Training


      “Because an examiner [] can be considered one of ordinary skill in the art, his construction of
      the asserted claims carries significant weight."

      St. Clair Intellectual Prop. Consultants, Inc. v. Canon Inc., 412 F. App'x 270, 276 (Fed. Cir. 2011)




SynKloud v. Nuance, No. 1:20-cv-10564                                                                        6
                  Case 1:20-cv-10564-PBS Document 41-1 Filed 02/11/21 Page 7 of 65




     Enrollment
     Means Training


The patentee added this language
to the specification after the
Examiner cited Brooks.




                                      SynKloud v. Nuance, No. 1:20-cv-10564          7
                                 Case 1:20-cv-10564-PBS Document 41-1 Filed 02/11/21 Page 8 of 65




            SynKloud’s Proposed Construction for Enrollment
                  Entries; User Input Includes Training


      “Data collection created by speech recognition software from user
      input.”

      Wouldn’t this necessarily include training files; isn’t training “user
      input”?


SynKloud v. Nuance, No. 1:20-cv-10564                                                               8
                   Case 1:20-cv-10564-PBS Document 41-1 Filed 02/11/21 Page 9 of 65




 SynKloud Says Enrollment is User
Profile Creation, then Admits User
                                         • RCCB, Dkt. No. 32, at 9, 11
     Profile Creation Is Sometimes
             Referred to as Training

                                       SynKloud v. Nuance, No. 1:20-cv-10564          9
            Case 1:20-cv-10564-PBS Document 41-1 Filed 02/11/21 Page 10 of 65




   SynKloud
Admits that an
 Audio Device
  Generates
  Enrollment
    Entries




                         • RCCB, Dkt. No. 32, at 11




                         SynKloud v. Nuance, No. 1:20-cv-10564                  10
Case 1:20-cv-10564-PBS Document 41-1 Filed 02/11/21 Page 11 of 65




                    SynKloud v. Nuance, No. 1:20-cv-10564           11
        Case 1:20-cv-10564-PBS Document 41-1 Filed 02/11/21 Page 12 of 65




Enrollment
  Means
 Training




                                                           Dkt. No. 30-1, at 6, 21, 34.
Case 1:20-cv-10564-PBS Document 41-1 Filed 02/11/21 Page 13 of 65




                    SynKloud v. Nuance, No. 1:20-cv-10564           13
                     Case 1:20-cv-10564-PBS Document 41-1 Filed 02/11/21 Page 14 of 65




  What Are The voice model files (Lower Case)?




“files” and parameters = voice model (lower case),
5:56-60


                   “files” + training files + parameters = voice model
                   (lower case), 7:3-25




                                             SynKloud v. Nuance, No. 1:20-cv-10564       14
           Case 1:20-cv-10564-PBS Document 41-1 Filed 02/11/21 Page 15 of 65




VMF & EE                   VMF & EE
                                                                       VMF & EE




                                                  - Which files get moved?
                                                  - Still have same problem,
                                                  - Plus, where are the training files?
                                                    In both VMF and EE??
                               SynKloud v. Nuance, No. 1:20-cv-10564                15
Case 1:20-cv-10564-PBS Document 41-1 Filed 02/11/21 Page 16 of 65




                    SynKloud v. Nuance, No. 1:20-cv-10564           16
Case 1:20-cv-10564-PBS Document 41-1 Filed 02/11/21 Page 17 of 65




                                                                    17




                    SynKloud v. Nuance, No. 1:20-cv-10564




                        • Dkt. Nos. 33-1, at 9
                       Case 1:20-cv-10564-PBS Document 41-1 Filed 02/11/21 Page 18 of 65




     The Claims Rejected in Later
         Applications Are Nearly                                                Dkt. No. 33-1, at 27-28, 37-
        Identical to the Asserted                                               38
                           Claims
SynKloud v. Nuance, No. 1:20-cv-10564                                                                   18
                                Case 1:20-cv-10564-PBS Document 41-1 Filed 02/11/21 Page 19 of 65




                                                                                     1. Not clearly linked
                                                                                     (stored enrollment
                                                                                     entries and user
                                                                                     voice model files not
                                                                                     in the
                                                                                     structure/algorithm)

                                                                                     2. If linked, the entire
                                                                                     algorithm, and its
                                                                                     equivalents is the
                                                                                     “corresponding
                                                                                     structure”.


SynKloud v. Nuance, No. 1:20-cv-10564                                                                      19
                        Case 1:20-cv-10564-PBS Document 41-1 Filed 02/11/21 Page 20 of 65




The source code
algorithm is not the
same as the
algorithm in the
patent




SynKloud v. Nuance, No. 1:20-cv-10564                                                       20
Case 1:20-cv-10564-PBS Document 41-1 Filed 02/11/21 Page 21 of 65




  Claim Term              SynKloud                          Nuance




                    SynKloud v. Nuance, No. 1:20-cv-10564            21
    Case 1:20-cv-10564-PBS Document 41-1 Filed 02/11/21 Page 22 of 65




  Both Sides Agree: Step One is to Record:
Nuance Follows The Examiner’s Determination




                                                                        Dkt. 33-1, 8/75




                        SynKloud v. Nuance, No. 1:20-cv-10564                             22
                       Case 1:20-cv-10564-PBS Document 41-1 Filed 02/11/21 Page 23 of 65




     The Claims Rejected in Later
         Applications Are Nearly                                              Dkt. No. 33-1, at 27-28, 37-38
        Identical to the Asserted
                           Claims
SynKloud v. Nuance, No. 1:20-cv-10564                                                                  23
     Case 1:20-cv-10564-PBS Document 41-1 Filed 02/11/21 Page 24 of 65




Examiner’s Prior Art Search Makes Clear He (as POSITA)
    Understood the Transcriber Did the Recording

                         SynKloud v. Nuance, No. 1:20-cv-10564           24
   Case 1:20-cv-10564-PBS Document 41-1 Filed 02/11/21 Page 25 of 65




Originally Filed Claims Make Clear the
Recorder is the Hand-Held Transcriber




                       SynKloud v. Nuance, No. 1:20-cv-10564           25
   Case 1:20-cv-10564-PBS Document 41-1 Filed 02/11/21 Page 26 of 65




Software, Files, etc., are already Loaded Onto the Recorder. Files Are Updated & Moved to
                                        Computer Two
                                     17:16-24, 18:15-34



          This is consistent with SynKloud’s concept of a “living voice model”.
                                    Dkt. No. 32, at 8.
                             SynKloud v. Nuance, No. 1:20-cv-10564                          26
      Case 1:20-cv-10564-PBS Document 41-1 Filed 02/11/21 Page 27 of 65




The Claims Cover Software & Hardware




                                                                               6:39-42




                          SynKloud v. Nuance, No. 1:20-cv-10564           27
               Case 1:20-cv-10564-PBS Document 41-1 Filed 02/11/21 Page 28 of 65




SynKloud’s Proposed
Corresponding Structure:
Function not mapped to
the structure (catalogue
“accurately, detecting
errors”)




                                                                    SynKloud v. Nuance, No. 1:20-cv-10564   28
Case 1:20-cv-10564-PBS Document 41-1 Filed 02/11/21 Page 29 of 65




                  None of these disparate citations comprise an algorithm.
                  “an algorithm is still a step-by-step procedure for accomplishing
                  a given result.”

                  Ergo Licensing, LLC v. CareFusion 303, Inc., 673 F.3d 1361, 1362
                  (Fed. Cir. 2012).

                  Nothing in any of these citations about accuracy, error
                  detection, recoverable form, etc.



                 SynKloud v. Nuance, No. 1:20-cv-10564                               29
                        Case 1:20-cv-10564-PBS Document 41-1 Filed 02/11/21 Page 30 of 65




                                                                           Proposed code for enrollment means
The source code
algorithm is not the
same as the
algorithm in the
patent                                                                      Proposed code for recording means




SynKloud v. Nuance, No. 1:20-cv-10564                                                                    30
Case 1:20-cv-10564-PBS Document 41-1 Filed 02/11/21 Page 31 of 65




  Claim Term              SynKloud                          Nuance




                    SynKloud v. Nuance, No. 1:20-cv-10564            31
Case 1:20-cv-10564-PBS Document 41-1 Filed 02/11/21 Page 32 of 65




Catalog Explained – FIG 1
                   ’248, FIG 1, 4:31-39, 6:43-46

                    SynKloud v. Nuance, No. 1:20-cv-10564           32
Case 1:20-cv-10564-PBS Document 41-1 Filed 02/11/21 Page 33 of 65




Catalog Explained – FIG 2
                   ’248, FIG 2, 4:40-45, 6:46-59

                    SynKloud v. Nuance, No. 1:20-cv-10564           33
            Case 1:20-cv-10564-PBS Document 41-1 Filed 02/11/21 Page 34 of 65




Catalog Explained
                                • ’248, FIG 2, 6:58-7:25
    Case 1:20-cv-10564-PBS Document 41-1 Filed 02/11/21 Page 35 of 65




  Both Sides Agree: Step One is to Record:
Nuance Follows The Examiner’s Determination




                                                                        Dkt. 33-1, 8/75




                        SynKloud v. Nuance, No. 1:20-cv-10564                             35
Case 1:20-cv-10564-PBS Document 41-1 Filed 02/11/21 Page 36 of 65




                    SynKloud v. Nuance, No. 1:20-cv-10564           36
Case 1:20-cv-10564-PBS Document 41-1 Filed 02/11/21 Page 37 of 65




                    SynKloud v. Nuance, No. 1:20-cv-10564           37
          Case 1:20-cv-10564-PBS Document 41-1 Filed 02/11/21 Page 38 of 65




 Software That
Can Identify the
    Speech
  Recognition
   Software
   Program
            Case 1:20-cv-10564-PBS Document 41-1 Filed 02/11/21 Page 39 of 65




Software That Can Identify
                                  SynKloud’s Cited Passage Does Not Disclose A
   the Speech Recognition         Corresponding Structure (Algorithm)
        Software Program

                                SynKloud v. Nuance, No. 1:20-cv-10564            39
          Case 1:20-cv-10564-PBS Document 41-1 Filed 02/11/21 Page 40 of 65




 Software That
Can Identify the
    Speech
  Recognition
   Software
   Program
 Case 1:20-cv-10564-PBS Document 41-1 Filed 02/11/21 Page 41 of 65




Claim Term       SynKloud                                    Nuance




                     SynKloud v. Nuance, No. 1:20-cv-10564            41
                           Case 1:20-cv-10564-PBS Document 41-1 Filed 02/11/21 Page 42 of 65




                                                                  There is a presumption that claim terms should
                                                                  be given the same construction across the claims.
                                                                  Omega Eng'g, Inc., v. Raytek Corp., 334 F.3d 1314,
                                                                  1334 (Fed.Cir.2003) (“[W]e presume, unless
                                                                  otherwise compelled, that the same claim term in
                                                                  the same patent or related patents carries the
                                                                  same construed meaning.”)




                                                                                                                       42
SynKloud v. Nuance, No. 1:20-cv-10564
  Case 1:20-cv-10564-PBS Document 41-1 Filed 02/11/21 Page 43 of 65




Nuance’s Attempted Reconciliation




                      SynKloud v. Nuance, No. 1:20-cv-10564           43
 Case 1:20-cv-10564-PBS Document 41-1 Filed 02/11/21 Page 44 of 65




Claim Term              SynKloud                             Nuance




                     SynKloud v. Nuance, No. 1:20-cv-10564            44
      Case 1:20-cv-10564-PBS Document 41-1 Filed 02/11/21 Page 45 of 65




SynKloud Continues to Change its Proposed Constructions
                    (JCCS v. OCCB)




                          SynKloud v. Nuance, No. 1:20-cv-10564           45
             Case 1:20-cv-10564-PBS Document 41-1 Filed 02/11/21 Page 46 of 65




SynKloud’s Proposed Construction Reads Out the “Identify User’s Previously Enrolled
                              (Trained)” Limitation
Case 1:20-cv-10564-PBS Document 41-1 Filed 02/11/21 Page 47 of 65




                    SynKloud v. Nuance, No. 1:20-cv-10564           47
        Case 1:20-cv-10564-PBS Document 41-1 Filed 02/11/21 Page 48 of 65




Voice Model (Upper Case) is Expressly Defined




                                                                            2:45-49

                            SynKloud v. Nuance, No. 1:20-cv-10564                48
           Case 1:20-cv-10564-PBS Document 41-1 Filed 02/11/21 Page 49 of 65




Voice Model (Upper Case) is Expressly Defined & Claimed




                                                                               2:45-49

                               SynKloud v. Nuance, No. 1:20-cv-10564                49
                     Case 1:20-cv-10564-PBS Document 41-1 Filed 02/11/21 Page 50 of 65




  What Are The voice model files (Lower Case)?




“files” + parameters = voice model (lower case),
5:56-60


                    “files” + training files + parameters = voice model
                    (lower case), 7:3-25




                                              SynKloud v. Nuance, No. 1:20-cv-10564      50
      Case 1:20-cv-10564-PBS Document 41-1 Filed 02/11/21 Page 51 of 65




voice model (lower case) is Expressly Claimed




                                                                          2:45-49

                          SynKloud v. Nuance, No. 1:20-cv-10564                51
                     Case 1:20-cv-10564-PBS Document 41-1 Filed 02/11/21 Page 52 of 65




      Is the voice model (lower case) Different for
                    Every Program?



“files” + parameters = voice model (lower case),
5:56-60


                    “files” + training files + parameters = voice model
                    (lower case), 7:3-25




                                              SynKloud v. Nuance, No. 1:20-cv-10564      52
Case 1:20-cv-10564-PBS Document 41-1 Filed 02/11/21 Page 53 of 65




       Processor Adapted To, Claims 24-26




                    SynKloud v. Nuance, No. 1:20-cv-10564           53
            Case 1:20-cv-10564-PBS Document 41-1 Filed 02/11/21 Page 54 of 65




Processor Adapted To =
Means-Plus-Function




                                                                 SynKloud v. Nuance, No. 1:20-cv-10564   54
            Case 1:20-cv-10564-PBS Document 41-1 Filed 02/11/21 Page 55 of 65




Ex Parte Erol v. Asserted
Claim Nos. 24-26




                                SynKloud v. Nuance, No. 1:20-cv-10564           55
          Case 1:20-cv-10564-PBS Document 41-1 Filed 02/11/21 Page 56 of 65




Ex Parte Erol,
Dkt. No. 33-
  1, at 56.
          Case 1:20-cv-10564-PBS Document 41-1 Filed 02/11/21 Page 57 of 65




Ex Parte Erol,
Dkt. No. 33-
  1, at 58.
Case 1:20-cv-10564-PBS Document 41-1 Filed 02/11/21 Page 58 of 65




                              Ex Parte Erol,
                           Dkt. No. 33-1, at 58.




                     SynKloud v. Nuance, No. 1:20-cv-10564          58
Case 1:20-cv-10564-PBS Document 41-1 Filed 02/11/21 Page 59 of 65




                          Ex Parte Erol,
                            Dkt. No. 33-1, at 59.




                     SynKloud v. Nuance, No. 1:20-cv-10564          59
                                Case 1:20-cv-10564-PBS Document 41-1 Filed 02/11/21 Page 60 of 65




        “The problem in this case is that the specification of the [’248]
        patent does not teach what is claimed, whereas the claims of the
        patent do not claim what is taught.” (Majority)

        “Such an interpretation can hardly be said to reflect what the applicant
        regarded as his invention. On the other hand, to construe the claim to
        cover what the applicant seems to have intended . . . would require that
        we rewrite the claim. That we are not permitted to do. We are simply
        tasked with determining whether the claims "particularly point[ ] out
        and distinctly claim[ ]" what the inventor regards as his invention.”
        Energizer Holdings, Inc. v. ITC, 275 F. App'x 969, 978-80 (Fed. Cir. 2008) (Linn Concurrence;
        Collecting Cases, citing Section 112(2).




SynKloud v. Nuance, No. 1:20-cv-10564                                                                   60
       Case 1:20-cv-10564-PBS Document 41-1 Filed 02/11/21 Page 61 of 65




Backup Slides



                                                            SynKloud v. Nuance, No. 1:20-cv-10564   61
                        Case 1:20-cv-10564-PBS Document 41-1 Filed 02/11/21 Page 62 of 65




The Problem
to be Solved




SynKloud v. Nuance, No. 1:20-cv-10564                                                       62
                   Case 1:20-cv-10564-PBS Document 41-1 Filed 02/11/21 Page 63 of 65




                                            Dragon FAQ 1998
https://web.archive.org/web/19980625204925fw_/http://www.dragonsys.com/techsupport/faq/vocfiles.html#VF10,
                                              Dkt. No. 11-2




                                         SynKloud v. Nuance, No. 1:20-cv-10564                        63
Case 1:20-cv-10564-PBS Document 41-1 Filed 02/11/21 Page 64 of 65




              “Catalog” Explained, 6:26-34


                    SynKloud v. Nuance, No. 1:20-cv-10564           64
                          Case 1:20-cv-10564-PBS Document 41-1 Filed 02/11/21 Page 65 of 65




Registry
Explained




SynKloud v. Nuance, No. 1:20-cv-10564                                                         65
